IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 15-10441                          FILED
                                  Summary Calendar                  January 4, 2016
                                                                     Lyle W. Cayce
                                                                          Clerk
SEALED APPELLEE 1,

              Plaintiff - Appellee

v.

SEALED APPELLANT 1,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:15-CV-01388-P


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-appellant filed a notice of appeal from the district court’s
order granting plaintiff-appellee a temporary restraining order (“TRO”) to
prevent defendant from violating the terms of the parties’ Settlement
Agreement concerning an employment dispute. Relying on Federal Rule of
Civil Procedure 65(b)(2), the district court later extended the TRO two times



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                No. 15-10441
for fourteen days each in order to allow the magistrate judge to hold an
evidentiary hearing on the plaintiff’s motion for a preliminary injunction and
to issue her report and recommendations to the district court.       The TRO
expired on June 15, 2015, and the magistrate judge submitted her report and
recommendations.    On November 30, 2015 the district court granted the
plaintiff’s motion for a preliminary injunction. In this appeal, the plaintiff
challenges: (1) the issuance of the TRO; (2) the extensions of the TRO; and (3)
the magistrate judge’s report to the district court on the motion for a
preliminary injunction.
      In light of the district court’s November 30th order granting plaintiff’s
motion for preliminary injunction, defendant’s appeal of the temporary
restraining order has been rendered moot. Accordingly, we DISMISS the
appeal.
      IT IS SO ORDERED.




                                      2